The opinion of the court was delivered by
Sergeant, J.
This case has involved the discussion of a great variety of topics, as well on the merits as on the equity practice, all of which, however’, must necessarily be subordinate to the principal question, whether the court has jurisdiction I For the legislature have by no means conferred on us an universal, or even a general equity jurisdiction, as seems to have been conceived by some, and may be inferred from several instances of the same kind in which suitors have thought fit to apply to the equity jurisdiction of our *541courts. On the contrary, equity jurisdiction has been dealt out to us at distant intervals and in limited portions, and we cannot usurp a jurisdiction not granted, nor exceed the-limits within which the legislature has thought proper to prescribe it. It is true, it has become a task of some nicety to extricate from the great mass of equity jurisdiction exercised in other states and countries, that portion of it which has been conferred upon us: but it is our duty to encounter this task, and we would not be justified in enlarging our jurisdiction beyond the plain and obvious meaning of the legislature. If they had designed to bestow on this court, and the Court of Common Pleas, universal or even general jurisdiction in equity cases, however we might have thought it inconvenient and ill suited to the Supreme Court in its present organization, and likely to prove exceedingly oppressive and dangerous to the community, we should not have declined to exercise it. But it is clear they did not mean so to do, but intended to bestow a limited and selected portion of equity power, deemed to be suited to present exigencies.
Certain portions of equity jurisdiction are recognised in the constitution; and other portions, in regard to guardians, executors, administrators and intestates’ estates, have long been exercised by the Orphans’ Court, and by this court on appeal, during provincial times and since. About the year 1818, the legislature began to extend it to assignees and trustees; but the first extensive grant of this jurisdiction was by the act of 10th June, 1836, for the organization of courts, in one of the revised codes of the state, in which the powers of injunction, discovery, interpleader, supervision and control of corporations and partnerships and trusts, were given to this court and to the Common Pleas—to a much larger extent in the city and county of Philadelphia than in the commonwealth at large. Then came the act of 13th June, 1840, by one section of which the equity power is still further extended: and within one of these latter acts, the jurisdiction in cases like the present must be brought, if maintainable.
As a bill for an injunction, it seems to us that the present bill cannot be sustained: for the act of 16th June, 1836, sec. 13, confines the jurisdiction of this court in injunction cases, to the prevention or restraint of the commission or continuance of acts contrary to law,. and prejudicial to the interests of the community or the rights of individuals. It cannot be seriously contended that the issuing execution on a judgment confessed in a court of law is an act contrary to law. Injunctions on equitable grounds are gran table by this court only where they are incidental to the relief prayed for, and where that relief is within our jurisdiction by the acts of assembly.
Nor is it maintainable as a bill for discovery merely; for by the same act, sec. 13, that jurisdiction is exténded only to the discovery of facts material to a just determination of issues and other questions arising or depending in this court or the Court of Common *542Pleas of this comity; whereas the judgment was confessed in the District Court; and that court has, by the same section, jurisdiction in cases of discovery fully adequate to the purpose of suits pending there.
As a bill for relief, if maintainable at all, it must be under the provisions of the 39th section of the act of 13th June, 1840, which enacts that “ the equity jurisdiction of the Supreme Court within the city and county of Philadelphia, and of the Court of Common Pleas for the said county, shall be extended to all cases, over which courts of chancery entertain jurisdiction on the grounds of fraud, accident, mistake or account.” The word fraud, here, seems to contemplate only actual fraud, and not the extensive heads of equity jurisdiction, which are termed constructive fraud, or bills for prevention of fraud, embracing'injunctions, bills for partition and dower, bills to marshal assets, bills of discovery, of interpleader, &c.; and various others of which Maddock in the 1st volume of his treatise on Chancery Jurisdiction, enumerates sixteen heads, each of great compass and extent, many of which are provided for by special acts of assembly, and in others the jurisdiction has been long exercised by the orphans’ and other courts. There is no fraud alleged in this bill against any of the defendants except Mrs. Merwin. West has not been served with a subpoena, being, as the plaintiff alleges, out of the jurisdiction of the court. • If the case falls within the act at all, it would seem to come rather within the jurisdiction in case of accident or mistake. One ground relied on for relief is, that the plaintiff, after the confession of a judgment on his bond, in favour of the Savings Institution, discovered facts and evidence of which he was ignorant at the time of the confession, which would have been an available defence for him, in case he had made a defence to the suit on the bond, and gone to trial on the merits; namely, that the Savings Institution had given time to West by taking renewals of his notes; whereby the plaintiff, who was only a surety, was discharged. This ground of newly discovered facts, is called a bill for a new trial.
These heads of fraud, accident, mistake and account are the heads with which our ordinary treatises on equity jurisdiction begin, and they are those which Mr. Justice Story in his very able Commentaries on Equity, vol. 1, 85, 86, considers as peculiarly appropriate to a chancery jurisdiction, and standing most in need of the peculiar powers of such a court; and that when we depart from them as the foundations of the bill, it becomes more difficult to define its jurisdiction. It is possible this may have had its operation in inducing the legislature to add by this section to its former grants of equity jurisdiction to this extent and no further. Certain it is, that if under these words we should carry out our jurisdiction to the extensive regions to which I have referred, it would be extremely unsuited to a court which, besides its other pressing employment in errors and appeals, as well as original process, has a vacation here of eight *543months in the year, during which time there must be a suspension of all proceedings in court, and irreparable mischief may be done by injunctions issued and other proceedings instituted without the power to control them. The nature of the business of a Court of Equity is such as to require daily vigilance at the various stages of suits to prevent extreme injustice and oppression.
The jurisdiction, therefore, under the act of 1840, must be confined to bills for relief (and injunction, discovery, &c., as incidental thereto) in cases of actual fraud, accident, mistake and account. All, the other branches to be found in the equity books, not vested by prior acts of assembly, remain ungranted.
Considering the relief prayed for under this head as within a liberal construction of the words accident and mistake, it is a decisive objection to the bill, that the plaintiff has a full, adequate and-complete remedy at law, by application. to the District Court in which the judgment was confessed, to open the judgment and let him into a defence on the merits. That court could,not hesitate on motion, and making out a case entitled to relief, to order the judgment to be opened, and the defendant let into a defence. This is a jurisdiction which our courts of law have uniformly exercised as courts of law in numerous cases, and necessarily arises from the control they have over judgments entered in their own court by confession or otherwise; and on the hearing of such rule, they may either determine the case on depositions or order it to be tried by jury, with the benefit to the parties in the latter case of bills of exception to evidence on the charge of the court as fully as in other trials by jury. And if a discovery by the oath of a party is necessary in the District Court, it may be had in the same court.
That being the case, there is no reason why the party should be allowed to decline going before the proper legal tribunal, and receive aid from the equity powers of this court. It is not necessary to him, nor can he derive any peculiar benefits from it. The principles on which courts of equity proceed are in conformity with the doctrine. In regard to injunctions after a judgment at law, says Mr. Justice Story, (2 Com. on Eq. 179,) courts'of equity will not'relieve against a judgment at law, where the case in equity proceeds upon a ground equally available at law without any laches of the party. Nor will relief be granted by staying proceedings at law, if the party applying has been guilty of laches as to the matters of defence, or might by reasonable diligence have procured the requisite proofs. For when a verdict had been obtained at law against a defendant, and he neglected to apply for a new trial within the time appointed by the rules of court, a court of equity would not entertain a bill for an injunction upon the alleged ground that the original demand was unconscientious, or the subject-matter of an account, provided it was competent for the party to have laid those grounds before the jury on trial, or before the court of law on the motion for a new *544trial. (Ib. 181.) And this kind of bill, which is called a bill for a new trial, is said to be watched by equity with extreme jealousy.
Nor can this court take jurisdiction on the ground of fraud, accident, or mistake, to relieve the surety from liability, where, as is alleged, he is discharged by time given to the principal. This does not fall within either of the heads of the jurisdiction I have mentioned ; it is comprehended within the general injunction power of a court of equity as a means of prevention of fraud, which is not given to us. The relief, if proper, would also be given by the District Court if they saw fit to open the judgment, as all our courts of law apply this equity of the surety wherever a case comes before them in the ordinary course of their proceedings. The other grounds stated in the bill, of usury and of the necessity of exhausting the mortgaged premises first, are liable to the same remarks.
Injunction dissolved.